Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art by Benaim (US 2017/0136621) and Li et al. (US 5,684,531) do not explicitly teach
(a) with a camera mounted on an operator, detecting when a line of sight associated with the 7operator is moved to a predefined position relative to at least one marker associated with the 8robotic device, wherein the camera is arranged on the head of the operator in such a manner that 9a movement of the head of the operator causes a corresponding movement of the camera and 10wherein the line of sight is defined in a position relative to a visual field of the camera so that 11only movement of the camera by the operator moves the line of sight; 12(b) with the camera, tracking the movement of the camera to detect a predefined movement 13of the line of sight from the predefined position relative to the at least one marker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 12, 2022